Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the amendment filed on 02/23/2021.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 which recites the receiver for providing feedback in a multiple input multiple output (MIMO) communication system, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the receiver comprising: a processor configured to: identify a first precoding information for a precoding matrix that corresponds to estimated channel state information for a transmission channel from a transmitter to the receiver; quantize the first precoding information into a precoding index; compute a first channel quality indicator (CQI) value for a first spatial stream based on the estimated channel state information; compute a second channel quality indicator (CQI) value for a second spatial stream based on the estimated channel state information, wherein to compute the second CQI value the processing element is configured to: set the second CQI to a predetermined value to indicate the second spatial stream is chosen to be turned off when the CQI is low; and set the second CQI to a value different from the predetermined value to indicate the spatial stream is chosen to be turned on; and radio circuitry configured to send the precoding index and CQI values via a feedback channel to the transmitter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631